May 2, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Subj:Variable Annuity Account A (EliteDesigns) File Nos.:333-142084 and 811-21104 Dear Sir or Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity AccountA does not differ from that contained in Post-Effective Amend­ment No.13 under the Securities Act of 1933 and Post-Effective Amendment No.28 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April 30, 2014. If you have any questions concerning this filing, please contact me at (785)438-3321. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary A GUGGENHEIM PARTNERS COMPANY
